DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “number of rubs is approximately 5,120” is rendered indefinite by the usage of the term “approximately”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over James H. Heal & Co. Ltd. (Operator’s Guide Sock Abrasion Kit) (hereinafter James) in view of Niikura et al. (JP 2015-127369 A) (hereinafter Niikura) and Ito et al. (JP 2007-21604 A) (hereinafter Ito).
Regarding claims 1 and 9, James teaches a method of evaluating a textile for strength [abrasion resistance for hosiery] (Pg. 1) comprising:
preparing one or more sample of a textile for abrasion resistance testing [preparation of specimens] (see Pg. 5); 
securing an abrasive surface directly on to a test pad [abrading table preparation] (see Pgs. 7-9); 
	abrading each of the one or more samples using an abrasion resistance test wherein the abrasion resistance test comprises applying a pre-selected number of rubs of abrasive contact with the abrasive surface to each of the one or more samples [number of cycles] (Pg. 6);
	stopping the abrading of the sample if the sample develops a hole prior to reaching the pre-selected number of rubs of abrasive contact [assessment interval; end point when hole develops] (Pg. 10); and
evaluating the one or more sample based in part on the number of rubs of abrasion contact the sample withstands before developing one or more holes [number of cycles to endpoint] (Pg. 10).
James fails to teach wherein the one or more sample comprise one or more sample of the textile with an application of polyethylene and the one or more samples of textile being washed and dried one or more times, wherein the textile is a cotton-rich fabric comprising cotton, polyester, spandex, or blends thereof. Niikura teaches washing and drying polyester fabric before testing the fabric in an abrasion test using the Martindale abrasion tester (Para [0105]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify James with Niikura such that the one or more sample comprise one or more sample of the textile with an application of polyethylene and the one or more samples of textile being washed and dried one or more times prior to performing the abrasion test in order to abrasion test a polyester fabric that has gone through laundering cycles.
James in view of Niikura fails to teach wherein the abrasive surface is secured onto the test pad with an adhesive layer therebetween. Ito teaches the usage of an adhesive layer to secure abrasive cloth (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify James in view of Niikura with Ito such that the abrasive surface is secured onto the test pad with an adhesive layer therebetween in order to further secure the abrasive surface for testing.
Regarding claim 4, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, in addition to wherein the abrasion resistance test comprises rubbing an abrasive surface against a surface of each of the one or more samples of the textile, wherein the abrasive surface comprises multiple layers of abrasive structures thereon [SM25 abrasive cloth having multiple layers of abrasive structures thereon] (James Pg. 4).
As best understood regarding claims 5-6, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, in addition to wherein the pre-selected number of rubs is in the range of 5000-5500 rubs, approximately 5120 rubs [up to 10,000 cycles] (James Pg. 6). Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify James in view of Niikura and Ito to choose a pre-selected number of rubs at a chosen range, such as 5,000 to 5,500 rubs, based on the estimated strength of the fabric being tested. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Niikura and Ito, as applied to claim 1 above, and further in view of Jerkovic et al. (Study of the abrasion resistance in the upholstery of automobile seats, 2010) (hereinafter Jerkovic).
	Regarding claim 2, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, except for weighing each of the one or more samples of textile to obtain a first weight prior to abrasion resistance testing; weighing each of the one or more samples of textile to obtain a second weight after abrading; and comparing the first and second weights for evaluating the textile for strength. Jerkovic teaches abrasion testing of a textile specimen wherein weight loss of the specimen after a certain number of cycles is evaluated as a result (Pgs. 16-17 and 20). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify James in view of Niikura and Ito with Jerkovic such that the method further comprises weighing each of the one or more samples prior to abrasion resistance testing and after abrading, and comparing the two weights for evaluating the textile for strength in order to monitor the weight loss of each sample.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Niikura and Ito, as applied to claim 1 above, and further in view of Cantin et al. (US 2017/0073859 A1) (hereinafter Cantin).
Regarding claim 3, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, except for further comprising testing an abraded area of each one or more samples for a burst strength. Cantin teaches the usage of a burst strength testing machine for performing a burst strength test on a textile sample (Para [0034]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify James in view of Niikura and Ito with Cantin such that the method further comprises testing an abraded area of each one of the plurality of samples for a burst strength using a burst strength testing machine in order to further evaluate textile properties of the samples.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Niikura and Ito as applied to claim 1 above, and further in view of Wang et al. (US 2005/0186872 A1) (hereinafter Wang).
Regarding claim 7, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, except for further comprising washing and drying at least one test sample a selected number of times and washing and drying a second set of samples a different number of times. Wang additionally teaches testing of fabrics after varying wash cycles in order to determine the ability of a substrate to retain an acceptable level of a desired function through a number of laundering cycles (Para [0147-0149, 0188]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify James in view of Niikura and Ito with Wang such that the method further comprises washing and drying a plurality of sets of samples a varying number of times in order to determine the ability of the samples to retain an acceptable level of a desired function through a number of laundering cycles.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of Niikura and Ito, as applied to claim 1 above, and as further evidenced by James H. Heal & Co. LTD. (Martindale Abrasion and Pilling Testers 1300 Series Operator’s Guide, 2014) (hereinafter 1300).
Regarding claim 8, James in view of Niikura and Ito as applied to claim 1 above teaches the claimed invention, in addition to the usage of 1300 series Martindale instruments (James Pg. 3), which are operated in compliance with ASTM D4966 standards, as evidenced by 1300 (see Pg. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855